ORDER

PER CURIAM.
Appellant, Dennis Boyer, appeals his sentence following a jury verdict for one count of driving while intoxicated and one count of leaving the scene of a motor vehicle accident, pursuant to Sections 577.010 and 577.060 RSMo 1994. Appellant does not appeal his sentence following a jury verdict for one count of driving while revoked, pursuant to Section 577.023 RSMo 1994. Appellant was sentenced as a prior offender and a prior intoxication-related traffic offense offender to three years in the Department of Corrections for driving while intoxicated, five years in the Department of Corrections for leaving the scene of a motor vehicle accident, and one year in the St. Francois County Jail for driving while revoked, all to run concurrent.
Appellant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing, but has failed to brief any points relating to the denial of his Rule 29.15 motion on appeal. Where a defendant appeals the denial of a Rule 29.15 motion on appeal, but fails to raise any points relating to the denial of that motion in the brief on appeal, the point is considered abandoned. State v. Terry, 928 S.W.2d 879, 881 n. 1. (Mo.App. E.D.1996); State v. Link, 916 S.W.2d 385, 386 n. 1. (Mo.App. E.D.1996).
The judgment is supported by substantial evidence, and no error of law appears. An extended opinion reciting the detañed facts and restating the principles of law would have no precedential or jurisprudential value.
Judgment affirmed in accordance with Rules 30.25(b) and 84.16(b).